DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process).
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including detect the parameters and calculating the value based the detected parameter. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Limitation in the claim 19, recites detect the “detection of a pre-selection of the automation device…”, “detection of a target value of a first operating parameter…” and “calculation of a limit value based the detected parameters”. This limitation therefore recites a mathematical calculation. The grouping of e.g., pen and paper); therefore, limitation also falls into the “mental process” groupings of abstract ideas. Accordingly, limitation recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings , see MPEP 2106.04(a).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract idea, the claim recites the additional element of user interface (a display) to display the calculation result (output). Although this limitation indicates the output of the calculation of the limit value, it does not provide any information as to how the automation device control or the automation device impacted from the calculation result. Limitation thus fails to meaningfully limit the claim because it does not require any particular application or amount to significantly more than the exception of the recited calculation and displaying the result (insignificant extra solution activity, see 2106.04 (a)(2) III, and is at best the equivalent of merely adding the words “apply it” to the judicial exception., see MPEP 2106.05 (a), MPEP 2106.05 (h)MPEP 2106.05 (g) Accordingly, limitation does not integrate the recited judicial exception into a practical application or and the claim is therefore directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites a single additional element in limitation (b), which does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim 19 is not eligible.
Regarding claims 3-5, recites ‘reading of a measured value’ can be performed in the human mind. Thus those claims are abstract idea for the same reasons given for claims 1.
Regarding claim 6, recites ‘selection parameters of the device’ based on those data that may be performed in the human mind. Thus this claim recites an abstract idea for the same reasons given for claims 1.
Regarding claims 7-10 and 12-15, recites the listing of parameter and define the parameters type is insignificant extra-solution activity, see 2106.04(a)(2). Thus this claim recites an abstract idea for the same reasons given for claims 1.
Regarding claim 11, recites ‘user interface using the website interface’ (insignificant extra-solution activity applied by a generic network, see MPEP 2106.05(d) II and MPEP 2106.05(g) (e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea for the same reasons given for claims 1. 
Regarding claims 16-18 merely elaborates on the data using ‘a simulation model’ i.e. providing multiple pieces of abstract data to calculate and further presenting that information. Thus this claim recites an abstract idea for the same reasons given for claims 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2017/0139391). 
Regarding claim 1, Yamamoto discloses a method of providing operating parameters of an automation device via a 5configuration system ([0071], the operation parameters can be automatically set in the controller 100 by the generated controller parameter), the method comprising the following steps:
detection of a pre-selection [0030], element 50)of the automation device (element 102) via a user interface (elements 12, 14, 16) of the configuration system ([0018]-[0019], [0078], [0082], inputting 
detection of a target value of a first operating parameter of the automation device via the user interface ([0030],[0035],[0050], [0083]-[0085],  Abstract, the operation parameters include parameters according to the operation characteristics represented in FIGS. 4 and 5, such as the acceleration or deceleration time constant, acceleration or deceleration of an electric motor, and parameters relating to various functions such as the power monitoring function, the power anomaly detection function, and the temperature anomaly detection function. A selection part which compares the machine condition received by the information reception part with the specification data stored in the storage to select the electric motor system that meets the machine condition);  
10	calculation of a limit value of a second operating parameter of the automation device in dependence on the target value of the first operating parameter([0032]-[0042], [0056]-[0068];  calculating the temperature 1-3, 2-3 and 3-3 between setting parameters Tq temperature of automation device 102 depending on the selective operation value),  wherein the dependence of the second operating parameter on the first operating parameter is calculated using a device model of the automation 15device ([0034]-[0041]); and 
output of the limit value of the second operating parameter via the user interface of the configuration system (Fig. 2, S4, [0025], sending control parameters and display selection result of electric motor system and control parameter). 

Regarding claim 2, Yamamoto discloses providing configuration data comprising at least one of the target value of the first operating parameter and the limit value of the second operating parameter for storage in the automation device (Abstract, [0027], [0033]-[0034], [0053], electric motor 
Regarding claim 3, Yamamoto discloses connecting the automation device to an automation system to control an automation process (Fig. 1, abstract,[0021],  the electrical motor system  102 connected with the terminal to allow a controller which controls the electric motor system); and  storing the configuration data in the automation device(Abstract, [0027], [0033]-[0034], [0053], electric motor specification data stored in the storage 58 includes information representing the performances of a plurality of types of electric motors, as illustrated as Table 2). 
Regarding claim 4, Yamamoto discloses the detection of the target value of the first operating parameter comprises a reading of a measured value of the first operating parameter including the target value via the user interface (Fig. 2, [0010], [0041]-[0042], [0055], [0085],  The CPU 52 selects an electric motor, which has a torque-velocity characteristic in which the calculated torque T.sub.q (i.e., the point 20 in FIG. 3) can fall within a hatched region 21 in FIG. 3, from a plurality of electric motors included in the electric motor specification data).
Regarding claim 5, Yamamoto discloses measuring the first operating parameter in an automation process to be connected to the automation device ([0041], [0055], the CPU 52 calculates  the torque T.sub.q from the machine conditions received at step S1, and generates a data table of the torque-time characteristic as shown in FIG. 5. The CPU 52 applies the calculated torque T.sub.q and the maximum rotational velocity V at the time of positioning to the torque-velocity characteristic P1, P2, P3 of each electric motor).  
Regarding claim 6, Yamamoto discloses 10detection of a selection of the first operating parameter via the user interface (abstract, [0030], [0056]-[0059],  the temperature anomaly  detection function to generates controller parameters corresponding to the operation parameters);  selection of the second operating parameter by the configuration system with reference to the device model and on the basis of 

Regarding claim 7, Yamamoto discloses at least one of the first operating parameter and the second operating parameter is an environmental parameter of a deployment 20environment of the automation device ([0031], [0035], [0042]-[0050],  table1- 4, the operation parameters include parameters according to the operation characteristics represented in FIGS. 4 and 5, such as the acceleration or deceleration time constant .tau. upon acceleration or deceleration of an electric motor, and parameters relating to various functions such as the power monitoring function, the power anomaly detection function, and the temperature anomaly detection function to generates controller parameters corresponding to the operation parameters relating to various function of a plurality of electric motor systems).  
 	Regarding claim 8, Yamamoto discloses the environmental parameter is selected from the group of parameters consisting of an environmental temperature, an environmental 25humidity, an environmental vibration, and an environmental shock ([0050],[0058],  table 4, parameters relating to various functions such as the power monitoring function, the power anomaly detection function, and the temperature anomaly detection function).  
Regarding claim 9, Yamamoto discloses at least one of the first operating parameter and the second operating parameter is a configuration parameter of the automation device([0056],[0058],  the CPU 52 generates controller parameters corresponding to the operation parameters relating to various, which are associated with the electric motor system).  

Regarding claim 11, Yamamoto discloses the user interface is configured as a website interface (Fig.1, [0019]-[0021], the terminals 12, 14 and 16 are connected to an information reception part 54 and an information output part 56 of the selection device 50 via the network 18 so as to be able to communicate with the information reception part 54 and the information output part 56).  
Regarding claim 12, Yamamoto discloses the stored device model 10fixes the dependence of the second operating parameter on the first operating parameter in a multi-dimensional parameter space (table 2, [0053],  the storage 58 pre-stores controller parameters corresponding to the operation parameters (e.g., the rated power and the rated torque) relating to the specification of an electric motor, in association with each electric motor included in the electric motor specification data represented in Table 2). 
Regarding claim 13, Yamamoto discloses the first and second operating parameters fix a working point of the 15automation device in the parameter space ([0032], [0036], [0048]-[0049],   The operation parameters include parameters relating to the specification of an electric motor, such as the ratedpower and the rated torque represented in Table 2, and parameters relating to the specification of an amplifier, such as the rated output current and the allowable regenerative power represented in Table 3).
Regarding claim 14, Yamamoto discloses the device model comprises a list with mutually associated parameter values of the first and second operating parameters ([0049],[0051]-[0052], Table 1-3, the CPU 52 generates controller parameters corresponding to the operation parameters according to the operation characteristics of an electric motor system).

Regarding claim 19, Yamamoto discloses 10an output of a dependence of at least one of the second operating parameter and a third operating parameter predefined by the device model on the first operating parameter via the user interface to present an operating behavior of the automation device ([0059], [0061], [0064]-[0065],  [0081], the CPU 52 reads out from the per-storage 58, the controller parameters corresponding to the functions, which are associated with the electric motor system and the parameters regarding the machine conditions of the electric motor system).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2017/0139391) in view of Martin (US 2009/0249849). 
Yamamoto discloses the limitation of claim 1 as stated above and the part of claims 16-18 as follows: 
Regarding claim 16, Yamamoto discloses 25the device model comprises a simulation model of the automation device ([0046] In this case, when the CPU 52 selects the electric motor having electric motor model number M-02 which meets the machine conditions received at step S1, the CPU 52 selects three types of amplifiers having amplifier model numbers A-01, A-02, and A-03 from the amplifier specification data represented in Table 3).  
simulation model comprises the first and/or second operating parameters as input parameters (Fig. 2-5, [0030], the user inputs the machine conditions of the desired electric motor system into the fields of "Moving Distance", "Positioning Time," "Feed Speed," and "Rotational-rectilinear Motion Conversion Coefficient"). 
Regarding claim 18, Yamamoto discloses the limit value of the second operating parameter is calculated by means of a parameter optimization carried out using the simulation module while varying the second operating parameter ([0007], [0021], [0022], The selection device includes a parameter generation part which generates a controller parameter (limit value) for setting an operation parameter in a controller which controls the electric motor system selected by the selection part. The operation parameter is necessary for the controller to operate the selected electric motor system). 
However, Yamamoto fails to disclose a simulation. Martin discloses in par.[0108] a simulation model of rolling on a roll stand is known in itself to the person skilled in the art. Using data (parameters) about the mill and data about the strip to be rolled, for example the width of the strip, the transverse profile thickness before rolling, the nature and characteristics of the material, etc.).
Yamamoto and Martin are analogous art. They relate to parameters of the motor system and the machine condition.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the selection electrical motor system and method, as taught by Yamamoto, by incorporating the above limitations, as taught by Martin for reducing labor involved in such a setting operation.
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sexton (US 2015/0266071) related to an input device for inputting processing data including a critical dimension of the metal strip, a metal strip forming device for processing a metal rod into the metal strip, and a controller for controlling the metal strip forming device based on the input critical dimension of the metal strip.
Bourne (US 2002/001647) related to intelligent manufacturing workstation is defined as a self-contained system that takes a new design for a part and manufactures it automatically. The process is stated to include automated setup, part programming, control, and feedback to design.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119